 



Exhibit 10.12
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of December 14,
2007 (the “Effective Date”), is entered into among Altra Holdings, Inc., a
Delaware corporation, (“Holdings”) Altra Industrial Motion, Inc., a Deleware
owned subsidiary of Holdings (the “Company”), and Christian Storch
(“Executive”). Certain capitalized terms used in this Agreement are defined in
Section 12 hereof.
          Holdings, the Company and Executive desire to enter into this
agreement relating to Executive’s employment by the Company.
          The parties hereto agree as follows:
     1. Employment. The Company shall employ Executive, and Executive hereby
agrees to be employed by the Company, upon the terms and conditions set forth in
this Agreement for the period beginning on the Effective Date and ending as
provided in Section 3 hereof (the “Employment Period”).
     2. Position and Duties.
          (a) Position. During the Employment Period, Executive shall serve as
the Chief Financial Officer and Treasurer of the Company and in such capacity
shall have the duties, responsibilities and authority that are normally
associated with such office, subject to the direction and supervision of the
Board. Executive shall report directly to the Michael L. Hurt, Chairman and
Chief Executive Officer.
          (b) Duties. Executive shall devote substantially all of his business
time and attention (except for permitted vacation periods and periods of illness
or incapacity and other activities approved by the Board from time to time) to
the business and affairs of the Company and its Subsidiaries.
     3. Termination. The Employment Period shall terminate on the fifth (5th)
anniversary of the Effective Date (the “Expiration Date”). Notwithstanding the
foregoing, the Company and Executive agree that Executive is an “at-will”
employee, subject only to the contractual rights upon termination set forth
herein, and that the Employment Period (a) shall terminate automatically at any
time upon Executive’s death, (b) shall terminate automatically at any time upon
the Board’s determination of Executive’s Disability, (c) may be terminated by
the Board or by the Chief Executive Officer (after consultation with the Board)
at any time for any reason or no reason (whether for Cause or without Cause) by
giving Executive written notice of the termination and (d) may be terminated by
Executive for any reason or no reason (including for Good Reason) by giving the
Company written notice at least 30 days in advance of his termination date.
Notwithstanding anything herein to the contrary, if the Expiration Date occurs
and this Agreement terminates automatically pursuant to this Section 3 because
the Company and Executive have not extended the Expiration Date beyond the
initial five-year period by means of an amendment to this Agreement, the
obligations of the Executive under Section 8 (Noncompetition) shall terminate on
the Expiration Date; provided, however, that the obligations

1



--------------------------------------------------------------------------------



 



of Executive under Section 8 (Noncompetition) shall survive the Expiration Date
and be enforceable thereafter during the Noncompete Period (as defined in
Section 8) in the event the Company elects, in its sole and absolute discretion,
to pay Executive the severance benefits described in Section 5(a) of this
Agreement (in which event the Executive shall execute and deliver the release
contemplated therein). The Company undertakes to advise Executive at least six
months prior to the Expiration Date whether it intends to enter into discussions
with Executive with respect to an extension, renegotiation or amendment of this
Agreement beyond the Expiration Date. The date that the Employment Period is
terminated for any reason is referred to herein as the “Termination Date.”
     4. Base Salary and Benefits.
          (a) Base Salary. During the Employment Period, Executive’s base salary
shall be $340,000 per year (the “Base Salary”). The Base Salary shall be
reviewed annually. The Base Salary shall not be reduced prior to the Expiration
Date, and after any increase of such Base Salary approved by the Board, the term
“Base Salary” in this Agreement shall refer to the Base Salary as so increased.
The Base Salary shall be payable in regular installments in accordance with the
Company’s general payroll practices.
          (b) Performance Bonus. In addition to the Base Salary, Executive shall
be eligible for a maximum annual incentive target bonus payment of 50% of his
Base Salary (a “Performance Bonus”), in accordance with the Company’s bonus
performance plan approved by the Board in its sole discretion.
          (c) Special Signing Bonus. Included in your first paycheck upon
joining Altra, the Company shall pay to Executive a special one-time signing
bonus of $25,000. If you were to voluntarily leave employment with the Company,
except for Good Reason, within the first year after your start date, you would
be required to pay this amount back in its entirety before your termination
date.
          (d) Expenses. The Company will reimburse Executive for all reasonable
travel and other business expenses incurred by Executive during the Employment
Period in connection with the performance of his duties and obligations under
this Agreement, subject to Executive’s compliance with such limitations and
reporting requirements with respect to expenses as may be established by the
Company from time to time.
          (e) Other Benefits. During the Employment Period, Executive will be
entitled to participate in all compensation or employment benefit plans or
programs and receive all benefits and perquisites for which salaried employees
of the Company generally are eligible under any plan or program now or
established later by the Company on the same basis as other senior executives of
the Company. Nothing in this Agreement will preclude the Company from amending
or terminating any of the plans or programs applicable to salaried employees or
senior executives as long as such amendment or termination is applicable to all
salaried employees or all senior executives, as the case may be. Executive shall
be entitled to four (4) weeks of paid vacation each year, which may be taken in
accordance with the Company’s vacation policy.

2



--------------------------------------------------------------------------------



 



          (f) Indemnification. To the fullest extent permitted by law and the
certificate of incorporation of the Company, the Executive (and his heirs,
executors and administrators) shall be indemnified by the Company and its
successors and assigns. The obligations of the Company pursuant to this Section
shall survive the termination of the Employment Period.
     5. Severance.
          (a) Termination without Cause or for Good Reason. If, prior to the
Expiration Date, the Employment Period is terminated by the Company without
Cause or by the Executive for Good Reason, (i) Executive (or his estate) shall
be entitled to receive for the Severance Period (A) his annual Base Salary as in
effect immediately prior to the Termination Date paid in the same manner and in
the same installments as previously paid and (B) to the extent permitted by such
plans as in effect on the Termination Date, at the Company’s expense the
continuation of medical and dental benefits through the Severance Period and
(ii) Executive (or his estate) shall be entitled to receive (A) all earned or
accrued but unpaid Base Salary, reimbursement of expenses and any other benefits
to which Executive is entitled through the Termination Date, (B) any Performance
Bonus that was earned, but not paid, as of, and pro rated through, the
Termination Date, and (C) all amounts or benefits to which Executive is entitled
under any applicable employee-benefit plan or arrangement of the Company in
which Executive was a participant during his employment with the Company, in
accordance with the terms of such plan or arrangement. When used herein, the
“Severance Period” means the 12-month period from and after the Termination
Date. The Company’s obligations under this Section 5(a) shall be subject to the
condition that Executive deliver a complete release in favor of Holdings and the
Company and their respective Subsidiaries, affiliates, officers, directors,
employees, principals, and attorneys, in form and substance satisfactory to
Holdings and Company.
          (b) Death or Disability. In the event of the death or Disability of
Executive during the Employment Period, the Company’s obligation to make
payments or provide any other benefits under this Agreement shall cease as of
the date of the death or Disability of Executive; provided that Executive (or
his estate) shall be entitled to receive (i) all earned or accrued but unpaid
Base Salary, reimbursement of expenses and any other benefits to which Executive
is entitled through the Termination Date, (ii) any Performance Bonus that was
earned, but not paid, as of, and pro rated through, the Termination Date, and
(iii) all amounts or benefits to which Executive is entitled under any
applicable employee-benefit plan or arrangement of the Company in which
Executive was a participant during his employment with the Company, in
accordance with the terms of such plan or arrangement.
          (c) Other Termination. If the Employment Period is terminated by the
Company for Cause or by Executive for any reason other than Good Reason,
Executive shall not be entitled to any severance payments and all of Executive’s
benefits shall cease to be effective immediately as of the Termination Date
(except as required by law). All of Executive’s rights to fringe benefits and
bonuses (if any) which accrue or become payable after the termination of the
Employment Period shall cease upon such termination; provided that Executive (or
his estate) shall be entitled to receive (x) all earned or accrued but unpaid
Base Salary, reimbursement of expenses and any other benefits to which Executive
is entitled through the Termination Date,

3



--------------------------------------------------------------------------------



 



(y) any Performance Bonus that was earned, but not paid, as of, and pro-rated
through, the Termination Date, and (z) all amounts or benefits to which
Executive is entitled under any applicable employee-benefit plan or arrangement
of the Company in which Executive was a participant during his employment with
the Company, in accordance with the terms of such plan or arrangement.
          (d) Other Benefits. Except as required by law or as specifically
provided in this Section 5, the Company’s obligation to make any payments or
provide any other benefits hereunder shall terminate automatically as of the
Termination Date.
          (e) Termination of Severance. If Executive breaches any of the
provisions of Section 6 through 9 hereof, the Company shall no longer be
obligated to make any additional payments or provide any other benefits pursuant
to this Section 5.
          (f) Pro Rated Performance Bonus. If Executive shall be entitled to any
pro rated Performance Bonus pursuant to Section 5 (a), (b) or (c), the Company
shall not be required to make payment to Executive of such pro rated Performance
Bonus until such time that the Company makes payment of similar bonuses to other
participants in the Company’s bonus performance plan after the completion of the
fiscal year in which the bonuses were earned.
     6. Confidential Information. Executive acknowledges that the information,
observations and data (including without limitation trade secrets, know-how,
research plans, business, accounting, distribution and sales methods and
systems, sales and profit figures and margins and other technical or business
information, business, marketing and sales plans and strategies, cost and
pricing structures, and information concerning acquisition opportunities and
targets nationwide in or reasonably related to any business or industry in which
any of Holdings or the Company or their respective Subsidiaries is engaged)
disclosed or otherwise revealed to him, or discovered or otherwise obtained by
him or of which he becomes aware, directly or indirectly, while employed by the
Company or its Subsidiaries (including, in each case, those obtained prior to
the date of this Agreement) concerning the business or affairs of Holdings or
the Company or any of their respective Subsidiaries (collectively, “Confidential
Information”) are the property of Holdings or the Company or their respective
Subsidiaries, as the case may be, and agrees that Holdings and Company have a
protectable interest in such Confidential Information. Therefore, Executive
agrees that he shall not (during his employment with the Company or at any time
thereafter) disclose to any unauthorized person or use for his own purposes the
Confidential Information without the prior written consent of the Board, unless
and to the extent that the aforementioned matters: (a) become or are generally
known to and available for use by the public other than as a result of
Executive’s acts or omissions or (b) are required to be disclosed by judicial
process or law (provided that Executive shall give prompt advance written notice
of such requirement to the Company to enable the Company to seek an appropriate
protective order or confidential treatment). Executive shall deliver to the
Company at the termination of the Employment Period, or at any other time the
Company may request, all memoranda, notes, plans, records, reports, computer
tapes, printouts and software and other documents and data (and copies thereof)
which constitute Confidential Information or Work Product (as defined below)
which he may then possess or have under his control.

4



--------------------------------------------------------------------------------



 



     7. Work Product. Executive hereby assigns to the Company all right, title
and interest in and to all inventions, developments, methods, process, designs,
analyses, reports and all similar or related information (in each case whether
or not patentable), all copyrightable works, all trade secrets, confidential
information and know-how, and all other intellectual property rights that both
(a) are conceived, reduced to practice, developed or made by Executive while
employed by the Company and its Subsidiaries and (b) either (i) relate to the
Company’s or any of its Subsidiaries’ actual or anticipated business, research
and development or existing or future products or services, or (ii) are
conceived, reduced to practice, developed or made using any of equipment,
supplies, facilities, assets or resources of the Company or any of its
Subsidiaries (including but not limited to, any intellectual property rights)
(“Work Product”). Executive shall promptly disclose such Work Product to the
Board and perform all actions reasonably requested by the Board (whether during
or after the Employment Period) to establish and confirm the Company’s ownership
of the Work Product (including, without limitation, executing and delivering
assignments, consents, powers of attorney, applications and other instruments).
     8. Noncompetition. In further consideration of the compensation to be paid
to Executive hereunder, Executive acknowledges that in the course of his
employment with the Company and its Subsidiaries he has become and shall become
familiar with the Company’s trade secrets and with other Confidential
Information concerning the Company and its Subsidiaries and that his services
have been and shall be of special, unique and extraordinary value to the Company
and its Subsidiaries. Therefore, Executive agrees that, during the period of
Executive’s employment with the Company and for 12 months thereafter (the
“Noncompete Period”), he shall not, without prior written approval by the Board,
directly or indirectly (whether for compensation or otherwise) own or hold any
interest in, manage, operate, control, consult with, render services for, or in
any manner participate in any business which competes in any material respect
with the business of the Company or its Subsidiaries conducted or proposed to be
conducted during the Employment Period (collectively, the “Business”), either as
a general or limited partner, proprietor, common or preferred shareholder
officer, director, agent, employee, consultant, trustee, affiliate or otherwise.
Executive acknowledges that the Company’s and its Subsidiaries’ businesses are
planned to be conducted nationally and internationally and agrees that the
provisions in this Section 8 shall operate in the market areas of the United
States and outside the United States in which the Company conducts or plans to
conduct business on and prior to the Termination Date. Nothing in this Section 8
shall prohibit Executive from being a passive owner of not more then 2% of the
outstanding securities of any publicly traded company engaged in the Business,
so long as Executive has no active participation in the business of such
company.
     9. Non-Solicitation. During the Noncompete Period, Executive shall not
directly or indirectly through another entity (i) induce or attempt to induce
any employee of the Company or any Subsidiary to leave the employ of the Company
or such Subsidiary, or in any way interfere with the relationship between the
Company and any Subsidiary and any employee thereof, (ii) solicit to hire any
person who was an employee of the Company or any Subsidiary at any time during
the 12 months preceding the termination of the Employment Period or (iii) induce
or attempt to induce any customer, client, member, supplier, licensee, licensor,
franchisee or other business relation of the Company or any Subsidiary to cease
doing business with the Company

5



--------------------------------------------------------------------------------



 



or such Subsidiary, or in any way interfere with the relationship between any
such customer, developer, client, member, supplier, licensee, licensor,
franchisee or business relation and the Company or any Subsidiary (including,
without limitation, making any negative statements or communications about the
Company or its Subsidiaries).
     10. Enforcement. If, at the time of enforcement of any sections 6 through
9, a court of competent jurisdiction shall hold that the period, scope or area
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum period, scope or area reasonable under
such circumstances shall be substituted for the stated period, scope or area and
that the court shall be allowed and directed to revise the restrictions
contained herein to cover the maximum period, scope and area permitted by
applicable law. The parties hereto acknowledge and agree that Executive’s
services are unique and he has access to Confidential Information and Work
Product, that the provisions of Section 6 through 9 are necessary, reasonable
and appropriate for the protection of the legitimate business interests of
Holdings and the Company and their respective Subsidiaries, that irreparable
injury will result to Holdings and the Company and their respective Subsidiaries
if Executive breaches any of the provisions of Section 6 through 9 and that
money damages would not be an adequate remedy for ay breach by Executive of this
Agreement and that neither Holdings nor the Company will have any adequate
remedy at law for any such breach. Therefore, in the event of a breach or
threatened breach of this Agreement, Holdings or the Company or any of their
successors or assigns, in addition to other rights and remedies existing in
their favor, shall be entitled to specific performance and/or immediate
injunctive or other equitable relief from any court of competent jurisdiction in
order to enforce or prevent any violations of the provisions hereof (without the
necessity of showing actual money damages, or posting a bond or other security).
Nothing contained herein shall be construed as prohibiting Holdings or the
Company or any of their successors or assigns from pursuing any other remedies
available to it for such breach or threatened breach, including the recovery of
damages.
     11. Executive’s Representations and Acknowledgements. Executive hereby
represents and warrants to Holdings and the Company that (i) the execution,
delivery and performance of this Agreement by Executive do not and shall not
conflict with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which Executive is a party or by which
he is bound, (ii) Executive is not a party to or bound by any employment
agreement, noncompete agreement or confidentiality agreement with any other
Person that would interfere with Executive’s compliance with the terms and
conditions of this Agreement (iii) Executive shall not use any confidential
information or trade secrets of any third party in connection with the
performance of his duties hereunder, and (iv) this Agreement constitutes the
valid and binding obligation of Executive, enforceable against Executive in
accordance with its terms. Executive hereby acknowledges and represents that he
has consulted with independent legal counsel regarding his rights and
obligations under this Agreement and that he fully understands the terms and
conditions contained herein and intends for such terms and conditions to be
binding on and enforceable against Executive. Executive acknowledges and agrees
that the provisions of Section 6 through 9 are in consideration of:
(i) Executive’s employment by the Company; and (ii) additional good and valuable
consideration as set forth in the Agreement, the receipt and sufficiency of
which are hereby acknowledged. Executive expressly agrees and acknowledges that
the restrictions contained in Section 6 through 9 do not

6



--------------------------------------------------------------------------------



 



preclude Executive from earning a livelihood, nor do they unreasonably impose
limitations on Executive’s ability to earn a living. In Addition, Executive
agrees and acknowledges that the potential harm to the Company and its
non-enforcement outweighs any harm to Executive of its enforcement by injunction
or otherwise. Executive acknowledges that he has carefully read this Agreement
and has given careful consideration to the restraints imposed upon Executive by
this Agreement, and is in full accord as to their necessity for the reasonable
and proper protection of the Confidential Information. Executive expressly
acknowledges and agrees that each and every restraint imposed by this Agreement
is reasonable with respect to subject matter, time period and geographical area.
     12. Definitions.
          “Affiliate” means, with respect to any Person, any Person controlling,
controlled by or under common control with such Person.
          “Board” means the Board of Directors of the Company.
          “Cause” means (i) Executive’s material breach of the terms of any
agreement between Executive and Holdings or the Company; (ii) Executive’s
willful failure or refusal to perform material duties as Chief Financial
Officer; (iii) Executive’s willful insubordination or disregard of the legal
directives of the Board or the Chief Executive Officer which are not
inconsistent with the scope, ethics and nature of Executive’s duties and
responsibilities; (iv) Executive’s engaging in misconduct which has a material
adverse impact on the reputation, business, business relationships or financial
condition of Holdings or the Company; (v) Executive’s commission of an act of
fraud or embezzlement against Holdings or the Company or any of their
Subsidiaries; or (vi) any conviction of, or plea of guilty or nolo contendere
by, Executive with respect to a felony (other than a traffic violation), a crime
involving moral turpitude, fraud or misrepresentation; provided, however, that
Cause shall not be deemed to exist under any of the clauses (i), (ii), or (iii)
unless Executive has been given reasonably detailed written notice of the
grounds for such Cause and Executive has not effected a cure within twenty
(20) days of the date of receipt of such notice.
          “Disability” means a determination by independent competent medical
authority (selected by the Board) that Executive is unable to perform his duties
under this Agreement and in all reasonable medical likelihood such inability
will continue for a period in excess of 120 days (whether or not consecutive) in
any 365 day period.
          “Good Reason” means any of the following: (i) without Executive’s
express written consent, any change in Executives job title, any change in
Executive’s reporting relationships or a significant reduction of Executive’s
duties, position or responsibilities relative to Executive’s duties, position or
responsibilities in effect immediately prior to such reduction, or Executive’s
removal from such position, duties and responsibilities, unless he is provided
with comparable duties, position and responsibilities; (ii) a material reduction
by the Company in the kind or level of employee benefits to which he is entitled
immediately prior to such reduction with the result that Executive’s overall
benefits package is significantly reduced; or (iii) the

7



--------------------------------------------------------------------------------



 



Company’s failure to cause Executive’s employment agreement and its obligations
thereunder to be expressly assumed by the Company’s successor.
          “Person” means an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.
          “Subsidiary” means, with respect to any Person, any corporation,
limited liability company, partnership, association or business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by the Person or one or more of the other
Subsidiaries of the Person or a combination thereof or (ii) if a limited
liability company, partnership, association or other business entity (other then
a corporation), a majority of partnership or other similar ownership interest
thereof is at the time owned or controlled, directly or indirectly, by any
Person or one or more Subsidiaries of the Person or a combination thereof. For
purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity (other than a corporation) if such Person or Persons shall
be allocated a majority of limited liability company, partnership, association
or other business entity gains or losses or shall be or control any managing
director or general partner of such limited company, partnership, association or
other business entity. For purposes hereof, references to a “Subsidiary” of any
Person shall be given effect only as such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of the Company.
     13. Notices. Any notice provided for in this Agreement must be in writing
and must be either personally delivered, mailed by first class mail (postage
prepaid and return receipt requested), sent by reputable overnight courier
service (charges prepaid), or faxed to the recipient at the address below
indicated:
Altra Holdings Inc./Altra Industrial Motion, Inc.
14 Hayward Street
Quincy, MA 02171
Attention: Michael L. Hurt, Chief Executive Officer
Telecopy No.: ( 617 – 689 — 6202 )
With a copy to:
Weil, Gotshal & Manges LLP
201 Redwood Shores Parkway
Redwood Shores, CA 94065
Attention: Craig W. Adas
Telecopy No.: (650) 802-3100

8



--------------------------------------------------------------------------------



 



To Executive:
Christian Storch
c/o Elizabeth Ewing
Heidrick & Struggles
One Logan Square
18th & Cherry Streets, Suite 3075
Philadelphia, PA. 19103
Or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when personally
delivered, one business day after sent by reputable overnight courier service,
five days after deposit in the U.S. mail (or when actually received, if
earlier), or at such time as it is transmitted via facsimile, with receipt
confirmed.
     14. General Provisions.
          (a) Expenses. The Company, Holdings and Executive will each pay their
own costs and expenses incurred in connection with the negotiation and execution
of this Agreement and the agreements contemplated hereby.
          (b) Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
          (c) Complete Agreement. This Agreement, those documents expressly
referred to herein and other documents of even date herewith, embody the
complete agreement and understanding among the parties and supersede and preempt
any prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
          (d) Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.
          (e) Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by
Executive, Holdings, the Company, and their respective successors and assigns,
including any entity with which the Company may merge or consolidate or to which
all or substantially all of its assets may be

9



--------------------------------------------------------------------------------



 



transferred; provided, however, that any such assignment by the Company shall
include all rights and obligations hereunder, including the severance
obligations provided in Section 5; and, provided further, that Executive shall
not be entitled to assign his rights or obligations under this Agreement without
the prior written consent of Holdings and the Company.
          (f) Governing Law. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits and schedules hereto shall be governed by, and construed in accordance
with, the laws of the Commonwealth of Massachusetts, without giving effect to
any choice of law or conflict of law rules or provisions (whether of the
Commonwealth of Massachusetts or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the Commonwealth of
Massachusetts.
          (g) Remedies. The parties hereto agree and acknowledge that money
damages would not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction (without posting any bond or deposit)
for specific performance and/or other injunctive relief in order to enforce or
prevent any violations of the provisions of this Agreement.
          (h) Amendment and Waiver. The provisions of this Agreement may be
amended and waived only with the prior written consent of the Company, Holdings
and Executive.
          (i) Business Days. If any time period for giving notice or taking
action hereunder expires on a day which is a Saturday, Sunday or legal holiday
in the state in which the Company’s chief executive office is located, the time
period shall be automatically extended to the business day immediately following
such Saturday, Sunday or holiday.
          (j) No Strict Construction. The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.
*      *      *      *

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed the Agreement on the
date first written above.

                  ALTRA INDUSTRIAL MOTION, INC.    
 
           
 
  By:        
 
     
 
Michael L. Hurt    
 
      Chairman & Chief Executive Officer    
 
                ALTRA HOLDINGS, INC.    
 
           
 
  By:        
 
     
 
Michael L. Hurt    
 
      Chairman & Chief Executive Officer    
 
                EXECUTIVE    
 
                     
 
  Christian   Storch    

(SIGNATURE PAGE TO EMPLOYMENT AGREEMENT)

11